Citation Nr: 1017932	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for tremors due to an 
undiagnosed illness or other qualifying chronic disability.

2.  Entitlement to service connection for a sleep disorder 
due to an undiagnosed illness or other qualifying chronic 
disability.

3.  Entitlement to service connection for "nerves" disorder 
due an undiagnosed illness or other qualifying chronic 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had a period of active duty from September 1990 
to July 1991 while serving in the Army National Guard.  He 
also had a period of active duty training (ADT) in the Army 
National Guard from June 1973 to November 1973; and multiple 
periods of inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  


FINDINGS OF FACT

1.  In July 2002, the RO denied service connection for 
tremors due to an undiagnosed illness.

2.  Evidence associated with the claims folder since the July 
2002 denial, when considered by itself or in connection with 
evidence previously assembled, neither relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for tremors due to an undiagnosed illness, 
nor raises a reasonable possibility of substantiating the 
claim.

3.  The preponderance of the evidence is against a finding 
that the Veteran currently has a sleep disorder; and the 
Veteran does not exhibit a sleep disorder due to undiagnosed 
illness to a compensable degree.  

4.  The Veteran's "nerves" disorder has been attributed to 
dysthymic disorder and generalized anxiety disorder; a clear 
preponderance of the evidence is against a finding that 
dysthymic disorder and generalized anxiety disorder are 
related to active service.


CONCLUSIONS OF LAW

1.  The RO's decision in July 2002, denying service 
connection for tremors due to an undiagnosed illness is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the RO's July 2002 denial is 
not new and material, and the claim for service connection 
for tremors due to an undiagnosed illness is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  A sleep disorder, to include as due to an undiagnosed 
illness or other qualifying chronic disability, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2009).  

4.  A disorder of the "nerves", to include as due to an 
undiagnosed illness or other qualifying chronic disability, 
was not incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the 
Board notes that the VCAA states that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).

In this case, in a March 2005 letter VA provided the Veteran 
with the notice required under 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b), for service connection claims, including 
new and material evidence required to reopen the previously 
denied claim of entitlement to service connection.  The 
Veteran was also generally notified of the types of evidence 
VA would assist him in obtaining and informed him of the 
cumulative evidence previously provided to VA, or obtained by 
VA on his behalf.  

The Board notes that in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In regard to the Veteran's claims of entitlement to service 
connection, the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claims.  Since the Board has 
concluded that the preponderance of the evidence is against 
the claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the Veteran's medical and treatment 
records from the Alabama Army National Guard.  VA and private 
treatment records have been obtained.  The Veteran has been 
afforded VA medical examinations.  He has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  Given these 
facts, it appears that all available records have been 
obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  

II.  New and Material Evidence

Records reflect that the RO originally denied service 
connection for tremors due to an undiagnosed illness in July 
2002 on the basis that, such disorder neither arose during 
service in the Persian Gulf Theater, nor was it manifested to 
a compensable degree after the last date of service in the 
Persian Gulf Theater during the Gulf War.

The Veteran seeks to reopen his claim of entitlement to 
service connection for tremors due to an undiagnosed illness.  
If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  

The evidence of record at the time of the last denial of the 
claim in July 2002 include the Veteran's medical and 
treatment records from the Alabama Army National Guard, 
private treatment records from Dr. RJN, VA cervical MRI 
[magnet resonance imaging], MRI of the head, and an EEG 
[electroencephalogram], both dated in February 2001 and VA 
examinations dated February 2002 and June 2002. 

The medical records from Alabama Army National Guard include 
multiple "Report of Medical Examination and "Report of 
Medical History" completed at various intervals throughout 
the Veteran's thirty-year history of service in the Army 
National Guard.  Also included in these reports is the report 
of medical examination at the time of release from active 
duty from the Persian Gulf War.  That examination report 
shows no neurologic abnormalities or other defects.  The 
private treatment record from Dr. RJN shows the Veteran was 
seen in February 2001 with complaints of shaking of the 
hand/tremors for a three-month duration.  Dr. RJN noted that 
the tremors seemed to involve the Veteran's head, neck and 
hands.  The impression was tremor of the head, neck and upper 
extremities.  Dr RJN noted that this goes along with 
essential type tremor.  He also noted that other etiologies 
of the tremors could include Parkinson's disease or essential 
tremor.  MRI of the brain in February 2001 was normal.  VA 
examination in June 2002 reveals the Veteran reported some 
tremors of the right hand which started about a year prior.  
However, previously he had had some "shakes" associated 
with his activities radiating from his cervical area down to 
his forearms.  The impression, in pertinent part, was an 
intention type of tremor which appears to be more pronounced 
with certain activities and has been somewhat improved with 
Lopressor.  

The present claim was initiated by the Veteran in February 
2005.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus, 
supra 

Evidence added to the record since July 2002 includes 
duplicative service treatment records and reports of medical 
examination and history, VA outpatient reports dated from 
2002 to 2005, and MRI of the brain dated December 2002.

VA outpatient treatment report dated in August 2002 notes the 
Veteran underwent a cervical laminectomy some years ago, 
which had to do with left arm radicular pain.  Since that 
time he had been asymptomatic, but noted some increasing 
episodes of tremor on the right hand to the point where he 
will spill coffee.  It was noted that usually this is an 
intention activity type tremor.  It is not associated with 
any headache or other associated spells.  Neurologic 
examination revealed the Veteran was intact.  There was no 
assessment provided.  A December 2002 MRI report showed the 
brain was normal.  In a December 2002 VA war-related illness 
clinic note, the Veteran reported that his tremors wax and 
wane.  The Veteran stated that the medication did help his 
tremors and he had had increased tremor since he ran out of 
his medication.  The impression was benign essential tremor, 
per neurology.  VA clinic note dated June 2004 reveal an 
impression of tremor, rule out peripheral neuropathy versus 
other etiology.  In a July 2004 neurology clinic note it was 
noted that the Veteran had complaints of tremor of his right 
arm and hand since January 2002.  The impression was tremor - 
most likely benign essential tremor.

While much of the additional evidence submitted is new in 
that it was not previously of record, the evidence is 
cumulative of evidence already of record.  The evidence of 
record already revealed the Veteran complaints of tremor and 
provided an impression of tremor.  However, the additional 
evidence submitted does not show that a tremor had its onset 
in service or is otherwise related to active duty.  As 
evidence of record had already shown, the tremor was an 
intention tremor or benign essential tremor, but in neither 
case, was it related to active duty.  Neither is it shown 
that his tremors are due to an undiagnosed illness or 
otherwise related to service.  Neurological testing revealed 
essentially normal findings, and it is not shown that even 
mild incomplete paralysis is exhibited.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 (2009).  The manifestations 
are not compensably disabling.   Therefore, while the 
additional records are new, they are not material within the 
meaning of 38 C.F.R. § 3.156(a) because they do not relate to 
an unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record continues to lack competent evidence 
demonstrating that the Veteran's tremors are due to an 
undiagnosed illness or other qualifying chronic disability or 
otherwise related to his period of active duty service.

Accordingly, the Board finds that the evidence received 
subsequent to July 2002 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for tremors due to an undiagnosed illness or other qualifying 
chronic disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  The appeal is denied.
III.  Service Connection Claims

A.  Sleep Disorder Due to an Undiagnosed Illness

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  A service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

For Veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf Veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multi-symptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are 
currently no diagnosed illnesses that have been determined by 
the Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Inasmuch as the Veteran's service records show that he served 
in Southwest Asia from October 1990 to June 1991, he is a 
Persian Gulf War Veteran within the meaning of the applicable 
statute and regulation.

The question remains, however, as to whether the record 
supports a finding that his claimed sleep disorder and 
disorder of the nerves are manifestations of an undiagnosed 
illness or other qualifying chronic disability associated 
with his Persian Gulf War service.

In order for a disability to be awarded service connection 
under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), the disorders may not be attributable to a known 
diagnosis.  In this case, there is no objective medical 
evidence that the Veteran has a sleep disorder.  There is no 
treatment or diagnosis of a sleep disorder shown in service 
treatment records during the Veteran's period of active duty 
service.  On clinical evaluation at the time of his release 
from active duty, there was no mention of a sleep disorder; 
nor were any associated symptoms indicated.  Subsequent to 
his period of active service and while still serving in the 
Army National Guard, the Veteran reported, in a February 1996 
report of medical history, that he had occasional problems 
sleeping and that he had an unknown prescription medication 
that was effective.  In addition, in February 2001 the 
Veteran indicated in his report of medical history that he 
had frequent trouble sleeping.  In addition, on VA general 
medical examination conducted in February 2002 notes the 
Veteran reported that he had insomnia, had difficulty falling 
asleep or he awakes prematurely.  Also, when asked about his 
mental status in May 2005 at a VA mental health outpatient 
consult.  The Veteran answered," Depression, afraid of 
heights, can't drive to Birmingham, get shaky, sometimes 
can't sleep at night..."  Notwithstanding the Veteran's 
complaints of sleep disorder, there has been no objective 
evidence that he has a sleep disorder.  However, there is 
objective medical evidence that the Veteran does not have a 
sleep disorder.  In the February 2002 VA mental disorders 
examination report, the examiner noted in his assessment that 
there was no evidence for a sleep disorder.

Inasmuch as the evidence shows that the Veteran does not have 
a sleep disorder, service connection is not established.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability").  As for an undiagnosed disability manifested by 
a sleep disorder, service connection is not warranted under 
the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) 
for an undiagnosed illness or other qualifying chronic 
disability or under the direct service connection provisions 
of 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The disability is 
not exhibited by hypersomnolence during the day or need for a 
CPAP at night.  There is no confirmed diagnosis with history 
of seizures.  See 38 C.F.R. § 4.100, Diagnostic Code 6847, 
4.124a, Diagnostic Code 8108-8911 (2009).  Absent a showing 
of compensable manifestations of sleep disturbance, it can 
not be service-connected as an undiagnosed disability.  

The Board is mindful of the Veteran's assertion that he 
suffers from a sleep disorder.  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Here, the Veteran is competent to report, 
for example, that he experiences interruptions in his sleep.  
However, he as a lay person has not been shown to be capable 
of making medical conclusions, thus, his assertion that his 
claimed sleep disorder is due to an undiagnosed illness or 
alternatively related to his period of active duty is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the etiology of his claimed sleep disorder.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a sleep disorder due to an undiagnosed illness.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert, supra.

B.  Disorder of the Nerves Due to an Undiagnosed Illness

Considering the pertinent evidence in light of the above 
noted legal authority, the Board finds that service 
connection for "nerves" disorder is not warranted.

Medical evidence of record shows that the Veteran had a VA 
mental disorders examination in February 2002, whereas he 
claimed to have a disorder of the "nerves".  The examiner's 
assessment was that there was no evidence for overt 
psychopathology.  The examiner noted there was no evidence 
noted of posttraumatic stress disorder or eating disorder.  
He further noted that he will refer the Veteran to the mental 
hygiene clinic and follow-up with primary care physician for 
treatment of possible personality disorder.  VA mental status 
examination in May 2005 reveals the Veteran was not overtly 
psychotic or manic.  There were no indications of mental 
content symptoms, perceptual disturbances, or gross cognitive 
confusion.  His Axis I diagnostic impression was dysthymic 
disorder, late onset, and generalized anxiety disorder.  It 
was also noted that there was a possibility of some simple 
phobias.

Here the medical evidence, specifically, the May 2005 VA 
mental health examination reflects that the Veteran's 
"nerves" disorder has been attributed to known psychiatric 
diagnoses of dysthymic disorder and generalized anxiety 
disorder, and not to undiagnosed illness or other qualifying 
chronic disability.  Under these circumstances, service 
connection pursuant to the provisions of 38 U.S.C.A § 1117; 
38 C.F.R. § 3.317 is precluded.

Further, the record does not present a basis for a grant of 
service connection for the Veteran's underlying psychiatric 
disability.  See 38 U.S.C.A. § 1113(b) (nothing in 38 U.S.C. 
§ 1117 prevents the grant of service connection on a direct 
incurrence basis); see also Combee, supra.

No psychiatric disability was shown in service.  Service 
treatment records reflect no findings, diagnoses or 
complaints relating to dysthymic disorder and generalized 
anxiety disorder or any other psychiatric symptom or 
impairment.  VA medical examination subsequent to service in 
February 2002 found no evidence of a psychiatric disorder.  

Additionally, there is also no medical evidence of a nexus 
between current psychiatric disorder and the Veteran's 
military service.  Notably, neither the Veteran nor his 
representative has presented or identified any medical 
opinion evidence even suggesting the existence of a medical 
nexus between service and either disability to which the 
Veteran's "nerves" disorder has been attributed.

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran has not 
claimed continuity of psychiatric symptoms since service.  In 
a claim for compensation received in March 2001, he dated the 
onset of a "nerves" disorder in December 2000, several 
years after his active duty.

In sum, the Veteran's "nerves" disorder has been medically 
attributed to psychiatric disability, which has not been 
related, by competent, probative medical evidence or opinion, 
to service.

In adjudicating this claim on appeal, the Board has 
considered the assertions advanced by the Veteran and those 
advanced on his behalf; however, these assertions, alone, 
provide no basis for the allowance of the claim.  While, as 
indicated, the Veteran is certainly competent to assert his 
symptoms, the questions of medical diagnosis and causation 
upon which the claim turns are matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As laypersons not shown to have 
appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, supra. See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ('a layperson is generally not capable 
of opining on matters requiring medical knowledge').  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for "nerves" disorder, as due to undiagnosed 
illness or other qualifying chronic disability, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, and is not applicable.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert, 
supra.




(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been received; the claim 
for service connection for tremors due to an undiagnosed 
illness or other qualifying chronic disability is not 
reopened.

Service connection for a sleep disorder due to an undiagnosed 
illness or other qualifying chronic disability is denied.

Service connection for "nerves" disorder due an undiagnosed 
illness or other qualifying chronic disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


